Case: 17-10860   Date Filed: 01/31/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10860
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 0:16-cv-60652-JIC

CELESTINE G. THOMPSON,

                                                           Plaintiff-Appellant,

                                    versus

SECRETARY OF HOMELAND SECURITY,
John F. Kelly,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 31, 2018)



Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-10860        Date Filed: 01/31/2018       Page: 2 of 3


       Celestine Thompson, a pro se litigant, appeals the district court’s dismissal

of her action alleging employment discrimination under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-16; bribery of public officials under 18

U.S.C. § 201(b)(A); the making of false statements under 18 U.S.C. § 1001; and

judicial bias under 28 U.S.C. § 144. The district court dismissed Thompson’s

second amended complaint on alternative grounds. First, the district court

determined it lacked subject-matter jurisdiction over Thompson’s claims because

she failed to identify any applicable waiver of federal sovereign immunity.

Second, the district court held that Thompson failed to adequately plead facts

suggesting a plausible claim for relief. On appeal, Thompson contends she has, in

fact, suffered racial discrimination, harassment, and intimidation at the hands of

various agents of the Department of Homeland Security. After review, 1 we affirm.

       Although we liberally construe pro se briefs, arguments not raised on appeal,

even by pro se litigants, are deemed abandoned. Timson v. Sampson, 518 F.3d

870, 874 (11th Cir. 2008); see also Fed. R. App. P. 28(a)(8) (requiring appellants

to argue “contentions and the reason for them, with citations to the authorities and

parts of the record on which the appellant relies”). Thompson’s brief, even

       1
          We review de novo a district court’s ruling on a motion to dismiss for lack of subject-
matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Thacker v. Tenn. Valley
Auth., 868 F.3d 979, 981 (11th Cir. 2017). Likewise, we review de novo a district court’s grant
of a motion to dismiss for failure to state a claim under Rule 12(b)(6), accepting as true all
factual allegations in the complaint and considering them in the light most favorable to the
plaintiff. Ironworkers Local Union 68 v. AstraZeneca Pharm., LP, 634 F.3d 1352, 1359 (11th
Cir. 2011).
                                                2
                Case: 17-10860       Date Filed: 01/31/2018      Page: 3 of 3


construed liberally, presents no arguments concerning the primary basis for the

district court’s dismissal—sovereign immunity. In fact, Thompson’s brief fails to

even mention sovereign immunity. Likewise, Thompson makes no arguments

concerning the district court’s dismissal of her claims for bribery, false statements,

and judicial bias. Thompson has therefore abandoned any arguments on those

issues. See Timson, 518 F.3d at 874.

       But even if we were to assume Thompson did not abandon her arguments on

sovereign immunity, and even if we were to ignore the fact that Thompson’s

operative second amended complaint made no factual allegations concerning racial

discrimination,2 her appeal would fail. Despite receiving multiple opportunities to

amend her complaint, as well as instruction from the district court as to her

complaints’ legal deficiencies, Thompson failed to plead facts plausibly elevating

her claims above the speculative level. See Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555–56 (2007).

       AFFIRMED.




       2
         Thompson’s allegations of racial discrimination were made in prior complaints that
were dismissed by the district court for failure to state a claim. See Dresdner Bank AG v. M/V
Olympia Voyager, 463 F.3d 1210, 1215 (11th Cir. 2006) (“An amended pleading supersedes the
former pleading; the original pleading is abandoned by the amendment, and is no longer a part of
the pleader’s averments against his adversary.” (quotation omitted)). It appears Thompson
intended her second amended complaint as a supplement to her previously dismissed complaints.
                                               3